UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7064


PAUL LUXAMA,

                    Plaintiff - Appellant,

             v.

JOHN MCHUGH, Secretary of the U.S. Army; DAVID D. VELLENFE, JAG
Counsel at Discharge proceedings; READ G. HARRIS, Major, Assistant Adjutant
of the UCMJ; B. BELL, Major, special court-martial convening authority;
EDWARD J. YANGER, President of the Army Review Agency; ACTING
SECRETARY RYAN D. MCCARTHY,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:15-cv-01586-CMH-JFA)


Submitted: February 26, 2019                                      Decided: March 7, 2019


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Luxama, Appellant Pro Se. Kimere Jane Kimball, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul Luxama appeals the district court’s orders dismissing his claims against

several Defendants and granting summary judgment to the Secretary of the Army on his

Administrative Procedure Act, 5 U.S.C. §§ 701-706 (2012), claim. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Luxama v. McHugh, No. 1:15-cv-01586-CMH-JFA (E.D. Va. July 2,

2018 & July 18, 2018). We deny Luxama’s motion for a transcript at government

expense. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2